PER CURIAM.
We concur in the referee’s recommendation that Mr. Sawyer be adjudged guilty of Count III, namely “initiating and participating in the distribution of [substantially] all liquid assets of a corporation in which his client was the majority stockholder, and preferring himself in making payment out of the corporate assets for purported past attorney’s fees without advance claim to the client, contrary to DR 5-101 (A); DR 5-105(A), and (B); DR 7-102(A)(7), (8); DR 9-102(A)(2).” In all other respects, we reject the referee’s recommendations that Mr. Sawyer be found guilty of ethical improprieties.
We hereby suspend Mr. Sawyer from the practice of law for a period of three months, beginning 30 days from the date of this opinion. Upon payment of the costs of these proceedings in the amount of $5,070.23, and upon completion of the period of suspension with good behavior, Mr. Sawyer shall automatically be reinstated as a member of the Bar.
It is so ordered.
OVERTON, C. J., ROBERTS and HATCHETT, JJ., and MILLS, District Court Judge, concur.
BOYD, J., concurs in part and dissents in part with an opinion.